In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 17-3508 & 18-2199
MARK RICHARDSON,
                                                 Plaintiff-Appellant,
                                 v.

CHICAGO TRANSIT AUTHORITY,
                                                Defendant-Appellee.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 16-cv-03027— John Robert Blakey, Judge.
                    ____________________

       ARGUED MAY 14, 2019 — DECIDED JUNE 12, 2019
                ____________________

   Before FLAUM, KANNE, and SCUDDER, Circuit Judges.
    FLAUM, Circuit Judge. Mark Richardson, a former Chicago
Transit Authority (“CTA”) bus operator, alleged CTA took ad-
verse action against him because of his extreme obesity in vi-
olation of the Americans with Disabilities Act of 1990
(“ADA”), 42 U.S.C. §§ 12101–12213, as amended by the ADA
Amendments Act of 2008 (“ADAAA”), Pub. L. No. 110-325,
122 Stat. 3553. The district court disagreed. It held extreme
obesity only qualifies as a disability under the ADA if it is
2                                        Nos. 17-3508 & 18-2199

caused by an underlying physiological disorder or condition,
and granted CTA’s motion for summary judgment because
Richardson oﬀered no such evidence. Richardson appeals this
holding, as well as the district court’s decision to tax costs
against him. We aﬃrm.
                         I. Background
   Mark Richardson began working for CTA in 1993 as a tem-
porary bus operator, and he worked as a full-time operator
from August 1999 until February 2012. According to a CTA
doctor, Richardson weighed 350 pounds in January 2005. And
another CTA doctor indicated Richardson weighed 566
pounds in May 2009. Based on his Body Mass Index (a stand-
ardized weight-to-height ratio used to determine whether an
individual is underweight, within the normal weight range,
overweight, or obese) Richardson has “extreme” obesity
whenever he weighs over 315 pounds. He also suﬀers from
hypertension and sleep apnea.
    Beginning in early February 2010, Richardson was absent
from work because he had the flu. He attempted to return to
work on February 19, but Advanced Occupational Medicine
Services (“AOMS”)—CTA’s third-party medical provider—
documented that Richardson had uncontrolled hypertension
and influenza, weighed over 400 pounds, and could not re-
turn to work until he controlled his blood pressure. For that
reason, on April 9, CTA’s Disability Review Committee trans-
ferred Richardson to Temporary Medical Disability–Area 605
(“Area 605”). CTA administrative procedures define Area 605
as a “budgetary assignment for eligible union employees who
have been found medically unfit to perform the essential
functions of their job classification due to an illness or injury.”
Nos. 17-3508 & 18-2199                                       3

    On September 13, 2010, AOMS examined Richardson’s fit-
ness to return to work. It found Richardson “physically fit to
work as a bus operator,” but indicated Richardson “must be
cleared by safety prior to operating [a] bus.” CTA requires
AOMS to report if a bus operator returning from extended
leave weighs over 400 pounds because CTA bus seats are not
designed to accommodate drivers weighing over 400 pounds.
Weighing over this maximum does not, however, automati-
cally disqualify employees from working as bus operators.
CTA permits such employees to operate buses if the safety de-
partment finds they can safely perform their job. To make this
determination, CTA administers a “special assessment,” a
driving performance test used to determine whether bus op-
erators can perform all standard operating procedures on six
types of CTA buses.
    On September 16, 2010, Richardson completed a special
assessment. CTA’s Acting Manager of Bus Instruction, Marie
Stewart, assigned Bus Instructors John Durnell and Elon
McElroy to administer the test. During the assessment, Dur-
nell and McElroy joked about Richardson’s weight. Durnell
testified he was just trying “to lighten up the situation,” and
asserted that in response, Richardson “started laughing and
he started to relax.” Nevertheless, McElroy reported Durnell’s
comments to Stewart, and Stewart reprimanded Durnell for
unprofessionalism.
    Following the assessment, Durnell and McElroy each com-
pleted a report. While Durnell concluded Richardson “can
drive all of CTA’s buses in a safe and trusted manner,” both
instructors noted several safety concerns: Richardson cross-
pedaled, meaning his foot was on the gas and brake at the
same time; Richardson was unable to make hand-over-hand
4                                      Nos. 17-3508 & 18-2199

turns; Richardson’s leg rested close to the door handle; Rich-
ardson could not see the floor of the bus from his seat; part of
Richardson’s body hung oﬀ the driver’s seat; and the seat de-
flated when Richardson sat. Additionally, both instructors
noted Richardson wore a seatbelt extender, wrote that Rich-
ardson was “sweating heavily” and needed to lean onto the
bus for balance, and Durnell commented on a “hygiene prob-
lem.” At his deposition, McElroy testified that as a “former
heart patient,” he was worried Richardson’s “sweating
[could] lead to an episode.”
    Stewart drafted a memorandum to CTA’s Vice President
of Bus Operations, Earl Swopes, concluding that “[b]ased on
the Bus Instructors[’] observations and findings, the limited
space in the driver’s area and the manufacturer requirements,
it would be unsafe for Bus Operator Richardson to operate
any CTA bus at this time.” She specifically referenced the
safety concerns listed above. Moreover, Stewart wrote that
“[t]he maximum allowable weight per the manufacturer re-
quirements for CTA buses is 400 pounds,” and “[i]t has been
represented that Operator Richardson is over that weight
maximum.” Because Richardson failed the assessment and
could not adhere to all CTA operating procedures, Swopes
determined that Richardson could not safely operate CTA
buses. Swopes testified he based this decision solely on Stew-
art’s memorandum, without any independent investigation.
    Instead of immediately terminating Richardson’s employ-
ment, CTA proposed a written agreement: CTA would trans-
fer Richardson back to Area 605 so he could work with doc-
tors to lose weight and be subject to periodic monitoring; in
exchange, Richardson would release his ability to bring vari-
ous causes of action. Richardson refused. In March 2011, CTA
Nos. 17-3508 & 18-2199                                        5

nonetheless transferred Richardson to Area 605; the accompa-
nying form provides as a rationale that Richardson “exceeded
the weight requirement to operate the bus.” In October 2011,
CTA informed Richardson that he was approaching two years
of inactive status, and per CTA policy, he could extend his
time in Area 605 by one year by submitting medical documen-
tation. Richardson did not submit documentation, and in Feb-
ruary 2012, CTA terminated his employment.
    On December 15, 2015, the Equal Employment Oppor-
tunity Commission (“EEOC”) issued Richardson a right-to-
sue letter, and on March 10, 2016, Richardson brought the op-
erative complaint against CTA, alleging it violated the ADA
by “refus[ing] to allow [him] to return to work because it re-
garded him as being too obese to work as a bus operator.” On
October 17, 2016, the district court denied CTA’s motion to
dismiss, ruling that “[e]ven if [Richardson] is ultimately re-
quired to prove that his obesity was caused by a physiological
disorder, he is not required to allege the same.” On April 20,
2017, Richardson and CTA filed cross-motions for summary
judgment, and on November 13, 2017, the district court de-
nied Richardson’s motion and granted CTA’s motion. It held,
based on the language of the ADA and the pertinent EEOC
regulation and interpretive guidance, that “to qualify as a pro-
tected physical impairment, claimants under the ADA must
show that their severe obesity is caused by an underlying
physiological disorder or condition.” Because Richardson
presented no such evidence, the district court entered judg-
ment in CTA’s favor.
    On December 7, 2017, CTA filed its bill of costs, seeking to
recover $7,333.56 in deposition and copying costs as the pre-
vailing party pursuant to Federal Rule of Civil Procedure
6                                         Nos. 17-3508 & 18-2199

54(d)(1). Richardson argued costs should not be taxed because
of his inability to pay, or alternatively, CTA’s costs should be
reduced because transcript delivery fees are not recoverable
and the transcript costs CTA sought were over the rate al-
lowed by local rules. On May 1, 2018, the district court issued
a minute order taxing $2,067.26 in costs. It denied copying
costs because the documents were available on the electronic
docket, and it reduced deposition transcript costs.
   Richardson separately appealed the district court’s grant
of CTA’s motion for summary judgment and decision to tax
costs. We consolidated the appeals for resolution.
                         II. Discussion
    A. The ADA and Obesity
    We review cross-motions for summary judgment de novo,
“construing all facts and drawing all reasonable inferences in
favor of the party against whom the motion under considera-
tion was filed.” Hess v. Bd. of Trs. of S. Ill. Univ., 839 F.3d 668,
673 (7th Cir. 2016). Here, we consider only CTA’s motion for
summary judgment, so we draw all facts in favor of Richard-
son. Summary judgment is proper “where there are no genu-
ine issues of material fact and the movant is entitled to judg-
ment as a matter of law.” Id. (citing Fed. R. Civ. P. 56(a)).
    The ADA prohibits employers from “discriminat[ing]
against a qualified individual on the basis of disability.”
42 U.S.C. § 12112(a). To succeed on an ADA claim, an em-
ployee must show: “(1) he is disabled; (2) he is otherwise qual-
ified to perform the essential functions of the job with or with-
out reasonable accommodation; and (3) the adverse job action
was caused by his disability.” Roberts v. City of Chicago, 817
F.3d 561, 565 (7th Cir. 2016).
Nos. 17-3508 & 18-2199                                           7

    The ADA defines disability as: “(A) a physical or mental
impairment that substantially limits one or more major life ac-
tivities of [an] individual; (B) a record of such an impairment;
or (C) being regarded as having such an impairment.”
42 U.S.C. § 12102(1). Richardson focuses his claim on the “re-
garded as” prong. To succeed, he must establish he was sub-
ject to a prohibited employment action “because of an actual
or perceived physical or mental impairment whether or not
the impairment limits or is perceived to limit a major life ac-
tivity.” Id. § 12102(3)(A). At issue here, then, is whether Rich-
ardson can demonstrate either: (1) his extreme obesity is an
actual impairment; or (2) CTA perceived his extreme obesity
to be an impairment.
       1. Actual Impairment
    Congress has not defined “impairment.” In a regulation
implementing the ADA, however, the EEOC defined “physi-
cal impairment” as: “Any physiological disorder or condition,
cosmetic disfigurement, or anatomical loss aﬀecting one or
more body systems, such as neurological, musculoskeletal,
special sense organs, respiratory (including speech organs),
cardiovascular, reproductive, digestive, genitourinary, im-
mune, circulatory, hemic, lymphatic, skin, and endocrine.” 29
C.F.R. § 1630.2(h)(1). EEOC regulations interpreting the ADA
are entitled to deference under Chevron, U.S.A., Inc. v. Natural
Resources Defense Council, Inc., unless they are “arbitrary, ca-
pricious, or manifestly contrary to the statute.” 467 U.S. 837,
844 (1984); see Sutton v. United Air Lines, Inc., 130 F.3d 893, 899
n.3 (10th Cir. 1997).
    Richardson and CTA disagree about whether his extreme
obesity—even without evidence of an underlying physiolog-
ical condition—meets the definition of physical impairment
8                                                 Nos. 17-3508 & 18-2199

and is thus an actionable disability for ADA purposes. This is
an issue of first impression for this Circuit. However, three of
our sister circuits have considered the question; each has held,
based on the language of 29 C.F.R. § 1630.2(h)(1), that obesity
is an ADA impairment only if it is the result of an underlying
“physiological disorder or condition.” See Morriss v. BNSF Ry.
Co., 817 F.3d 1104, 1108–13 (8th Cir.), cert. denied, 137 S. Ct. 256
(2016); EEOC v. Watkins Motor Lines, Inc., 463 F.3d 436, 441–43
(6th Cir. 2006); Francis v. City of Meriden, 129 F.3d 281, 286–87
(2d Cir. 1997).1 The majority of district courts have also ex-
pressed this view.2 In contrast, only a small number of district
courts have held extreme obesity is an ADA impairment even
without evidence of a physiological cause. See, e.g., Velez v.
Cloghan Concepts, LLC, No. 18-cv-1901, 2019 WL 2423145, at *4
(S.D. Cal. June 10, 2019); Velez v. II Fornanio (Am.) Corp., No.
18-cv-1840, 2018 WL 6446169, at *2–4 (S.D. Cal. Dec. 10, 2018);
McCollum v. Livingston, No. 14-cv-3253, 2017 WL 608665, at

    1 The Ninth Circuit has acknowledged that “the scope of ADA protec-

tion for individuals suﬀering from obesity … presents an open question
of federal law in this circuit,” but it has not had to resolve the issue. Taylor
v. Burlington N. R.R. Holdings, Inc., 904 F.3d 846, 851–53 (9th Cir. 2018).
    2 See, e.g., Sturgill v. Norfolk S. Ry. Co., No. 18-cv-566, 2019 WL 1063374,

at *3–4 (E.D. Va. Mar. 6, 2019); Shell v. Burlington N. Santa Fe Ry. Co., No.
15-cv-11040, 2018 WL 1156249, at *3 (N.D. Ill. Mar. 5, 2018); Brownwood v.
Wells Trucking, LLC, No. 16-cv-01264, 2017 WL 9289453, at *6 (D. Colo.
Nov. 9, 2017); Silva v. Bd. of Cty. Comm’rs for the Cty. of Roosevelt, No. 15-cv-
1046, 2017 WL 4325769, at *7–8 (D.N.M. Sept. 26, 2017); Valtierra v. Med-
tronic Inc., 232 F. Supp. 3d 1117, 1123–25 (D. Ariz. 2017); Revolinski v.
Amtrak, No. 08-cv-1098, 2011 WL 2037015, at *11 (E.D. Wis. May 24, 2011);
Hayes v. Wal-Mart Stores, Inc., 781 F. Supp. 2d 1080, 1091 (D. Or. 2011); Ni
v. Rite Aid of N.J., No. 10-cv-1522, 2010 WL 2557523, at *3 (D.N.J. June 22,
2010); Hill v. Verizon Md., Inc., No. 07-cv-3123, 2009 WL 2060088, at *6 (D.
Md. July 13, 2009).
Nos. 17-3508 & 18-2199                                                9

*35 (S.D. Tex. Feb. 3, 2017); EEOC v. Res. for Human Dev., Inc.,
827 F. Supp. 2d 688, 693–95 (E.D. La. 2011); Lowe v. Am. Eu-
rocopter, LLC, No. 10-cv-24, 2010 WL 5232523, at *7–8 (N.D.
Miss. Dec. 16, 2010).3 We join the Second, Sixth, and Eighth
Circuits. Without evidence that Richardson’s extreme obesity
was caused by a physiological disorder or condition, his obe-
sity is not a physical impairment under the plain language of
the EEOC regulation.
    In his arguments to the contrary, Richardson focuses first
on the ADAAA. Congress passed these amendments in 2008
to ensure that the ADA’s “definition of disability … be con-
strued in favor of broad coverage.” 42 U.S.C. § 12102(4)(A).
Congress emphasized “that the primary object of attention in
cases brought under the ADA should be whether entities cov-
ered under the ADA have complied with their obligations,”
while “the question of whether an individual’s impairment is
a disability under the ADA should not demand extensive
analysis.” ADAAA § 2(b)(5), 122 Stat. at 3554.
   Specifically, Congress sought to broaden the scope of the
“being regarded as having such an impairment” definition of
disability. Id. § 2(b)(3); see Miller v. Ill. Dep’t of Transp., 643 F.3d
190, 196 (7th Cir. 2011) (“[T]he ‘regarded as’ prong is an im-
portant protection that should not be nullified by creating an
impossibly high standard of proof, as Congress indicated
even more strongly in the 2008 amendments.”). It rejected the
Supreme Court’s decision in Sutton v. United Air Lines, Inc.,



   3   The Montana Supreme Court reached a similar conclusion, discuss-
ing the ADA when interpreting the analogous Montana law. BNSF Ry. Co.
v. Feit, 281 P.3d 225, 230–31 (Mont. 2012).
10                                             Nos. 17-3508 & 18-2199

527 U.S. 471 (1999), which held that to be regarded as disa-
bled, an employee’s disability must substantially limit a major
life activity. See id. at 490 (“An employer runs afoul of the
ADA when it makes an employment decision based on a
physical or mental impairment, real or imagined, that is re-
garded as substantially limiting a major life activity.”). There-
fore, Congress amended the ADA to make clear an individual
can be “regarded as” having an impairment “whether or not
the impairment limits or is perceived to limit a major life ac-
tivity,” 42 U.S.C. § 12102(3)(A), and the EEOC adopted regu-
lations to the same eﬀect. See 29 C.F.R. § 1630.2(j)(2)
(“Whether an individual’s impairment ‘substantially limits’ a
major life activity is not relevant to coverage under … the ‘re-
garded as’ prong.”); id. § 1630.2(l)(1).
    Additionally, Congress relaxed court-imposed rules as to
how severe an impairment must be to be considered a disa-
bility. It sought to abrogate the Supreme Court’s decisions in
Sutton and Toyota Motor Manufacturing, Kentucky, Inc. v. Wil-
liams, 534 U.S. 184 (2002), because the Court’s definition of
“substantially limits a major life activity” in those cases “cre-
ated an inappropriately high level of limitation necessary to
obtain coverage under the ADA” by requiring that employees
have an impairment that “severely restrict[ed]” a major life
activity. ADAAA § 2(b)(2)–(5), 122 Stat. at 3554.4 It found that

     4See Toyota, 534 U.S. at 197–98 (holding “substantially” and “major”
“need to be interpreted strictly to create a demanding standard for quali-
fying as disabled,” and therefore, to be disabled “an individual must have
an impairment that prevents or severely restricts the individual from do-
ing activities that are of central importance to most people’s daily lives”);
Sutton, 527 U.S. at 482–83 (“A person whose physical or mental impair-
ment is corrected by medication or other measures does not have an im-
pairment that presently ‘substantially limits’ a major life activity.”).
Nos. 17-3508 & 18-2199                                         11

EEOC regulations “defining the term ‘substantially limits’ as
‘significantly restricted’ [were] inconsistent with congres-
sional intent[] by expressing too high a standard,” and ex-
pressed its “expectation” that the EEOC would revise its reg-
ulations. Id. § 2(a)(8), (b)(6). The EEOC adhered to this di-
rective. See 29 C.F.R. § 1630.2(j)(1)(ii) (“An impairment need
not prevent, or significantly or severely restrict, the individual
from performing a major life activity in order to be considered
substantially limiting.”); id. § 1630.2(i)(2) (“[T]he term ‘major’
shall not be interpreted strictly to create a demanding stand-
ard for disability.”).
    Richardson contends that after the ADAAA, courts must
broadly construe impairment to encompass extreme obesity,
even without evidence of an underlying physiological condi-
tion. Cf. EEOC v. BNSF Ry. Co., 902 F.3d 916, 923 (9th Cir. 2018)
(“impairment” should be interpreted “broadly” after the
ADAAA). We disagree. While Congress criticized the Su-
preme Court’s understanding of “substantially limits a major
life activity” at length, it said nothing about judicial interpre-
tation of impairment. See Morriss, 817 F.3d at 1111. Likewise,
while Congress instructed the EEOC to alter its definitions of
“substantially limits” and “major life activity,” it made no
such instruction with respect to the EEOC’s definition of im-
pairment. See id. Indeed, the ADAAA’s legislative history ex-
plicitly states that Congress “expect[ed] that the currently reg-
ulatory definition of [physical or mental impairment], as
promulgated by agencies such as the [EEOC] … [would] not
change.” Statement of the Managers to Accompany S. 3406,
The Americans with Disabilities Act Amendments Act of
2008, 154 Cong. Rec. S8342-01, S8345 (Sept. 11, 2008). The
EEOC therefore did not modify its regulation defining im-
12                                     Nos. 17-3508 & 18-2199

pairment, and even after the ADAAA, the definition of phys-
ical impairment remains inextricably tied to a “physiological
disorder or condition.” 29 C.F.R. § 1630.2(h)(1); see Morriss,
817 F.3d at 1111 (“The ADAAA’s general policy statement
cannot trump this plain language.”).
    Next, Richardson insists that we must interpret the
EEOC’s definition of physical impairment in light of EEOC
interpretive guidance. That guidance, which interprets both
the ADA and the EEOC regulation, states:
      It is important to distinguish between condi-
      tions that are impairments and physical, psy-
      chological, environmental, cultural, and eco-
      nomic characteristics that are not impairments.
      The definition of the term “impairment” does
      not include physical characteristics such as eye
      color, hair color, left-handedness, or height,
      weight, or muscle tone that are within “normal”
      range and are not the result of a physiological
      disorder.
29 C.F.R. pt. 1630, app. § 1630.2(h). While EEOC interpretive
guidance is “not entitled to full Chevron deference,” it does
“reflect a body of experience and informed judgment to which
courts and litigants may properly resort for guidance” and is
therefore “entitled to a measure of respect under the less def-
erential Skidmore [v. Swift & Co., 323 U.S. 134 (1944)] stand-
ard.” Fed. Express Corp. v. Holowecki, 552 U.S. 389, 399 (2008)
(citations and internal quotation marks omitted); see Gile v.
United Airlines, Inc., 95 F.3d 492, 497 (7th Cir. 1996).
   According to Richardson, this EEOC guidance specifies
that “impairment does not include the physical characteristic
Nos. 17-3508 & 18-2199                                         13

of weight if both of the following elements are present: (1) the
weight [is] within the normal range; and (2) the weight is not
the result of a physiological disorder.” The Montana Supreme
Court adopted this interpretation. BNSF Ry. Co. v. Feit, 281
P.3d 225, 229 (Mont. 2012). So did at least three district courts.
See Velez, 2019 WL 2423145, at *4; Velez, 2018 WL 6446169, at
*4; Res. for Human Dev., 827 F. Supp. 2d at 694. Removing the
negatives, Richardson posits that “[i]mpairment does include
the physical characteristic of weight if either of the following
elements are true: (1) the weight is not within the normal
range; or (2) the weight is the result of a physiological disor-
der.”
    Like the Eighth Circuit, we do not find this reading of the
interpretive guidance persuasive. Rather, “a more natural
reading of the interpretive guidance is that an individual’s
weight is generally a physical characteristic that qualifies as a
physical impairment only if it falls outside the normal range
and it occurs as the result of a physiological disorder.” Morriss,
817 F.3d at 1108. As the Eighth Circuit reasoned, “reading …
the EEOC interpretive guidance in its entirety supports this
conclusion” because, for example, “the interpretive guidance
also provides that ‘[o]ther conditions, such as pregnancy, that
are not the result of a physiological disorder are also not im-
pairments.’” Id. at 1108–09 (alteration in original) (quoting
29 C.F.R. pt. 1630, app. § 1630.2(h)).
   Moreover, Richardson’s preferred interpretation is over-
broad. If we were to read the EEOC interpretive guidance in
the way he suggests, even an employee with normal weight
could claim a weight-based physical impairment if his weight
was the result of a physiological disorder. Likewise, any em-
ployee whose weight—or other physical characteristic—is
14                                               Nos. 17-3508 & 18-2199

even slightly outside the “normal range” would have a phys-
ical impairment even with no underlying physiological cause.
Such results are inconsistent with the ADA’s text and purpose
and must be rejected. Otherwise, “the ‘regarded as’ prong …
would become a catch-all cause of action for discrimination
based on appearance, size, and any number of other things far
removed from the reasons the [ADA] [was] passed.” Watkins,
463 F.3d at 443 (quoting Francis, 129 F.3d at 287).
    In any event, even if this interpretive guidance means
what Richardson says it means, we do not defer to EEOC
guidance that is contrary to the text of the regulation it pur-
ports to interpret. See Christopher v. SmithKline Beecham Corp.,
567 U.S. 142, 155 (2012) (“Deference is undoubtedly inappro-
priate … when the agency’s interpretation is ‘plainly errone-
ous or inconsistent with the regulation.’” (quoting Auer v. Rob-
bins, 519 U.S. 452, 461 (1997))). The EEOC defines physical im-
pairment as a “physiological disorder or condition.” 29 C.F.R.
§ 1630.2(h)(1). It is directly contrary to that definition to con-
sider a physical characteristic such as weight, even if outside
the “normal range,” a physical impairment absent evidence
of an underlying physiological condition.5


     5 Richardson also emphasizes the EEOC has consistently expressed its

view that extreme obesity is a physical impairment. In a compliance man-
ual, the EEOC stated that while “[b]eing overweight, in and of itself, gen-
erally is not an impairment …, severe obesity, which has been defined as
body weight more than 100% over the norm, is clearly an impairment.”
EEOC Compliance Manual § 902.2(c)(5)(ii) (2012) (citations and footnotes
omitted). The EEOC has also taken this position in litigation, both as plain-
tiﬀ and amicus. True, courts may generally defer to both EEOC policy
statements in a compliance manual and EEOC’s interpretation of its own
regulation in legal briefs. Christopher, 567 U.S. at 155; Holowecki, 552 U.S. at
399; see Bible v. United Student Aid Funds, Inc., 799 F.3d 633, 663 (7th Cir.
Nos. 17-3508 & 18-2199                                                    15

    Patient and scientific professional organizations, as amici
curiae, make a somewhat related, but distinct argument. They
insist that because both the medical community6 and federal
and state policymakers7 understand obesity as a disease, obe-
sity is in and of itself a physiological disorder and therefore a



2015) (Flaum, J., concurring in part and concurring in the judgment) (“[I]t
is generally appropriate to defer to an agency’s interpretation of its own
regulations, even when that interpretation is informally announced.”).
Here, however, neither the compliance manual nor EEOC’s litigation po-
sition are entitled to our deference. For one, the EEOC removed this para-
graph from its compliance manual in 2012. See EEOC, Section 902 Defini-
tion of the Term Disability (2012), https://www.eeoc.gov/pol-
icy/docs/902cm.html. And more importantly, the EEOC’s position is in di-
rect conflict with the regulation because it considers extreme obesity a
physical impairment even without evidence of an underlying physiologi-
cal disorder or condition. See Morriss, 817 F.3d at 1111 n.4, 1112.
    6  For example, the American Medical Association describes “obesity
as a disease state with multiple pathophysiological aspects requiring a
range of interventions to advance obesity treatment and prevention.” Am.
Med. Assoc. House of Delegates, Recognition of Obesity as a Disease (2013),
https://www.npr.org/documents/2013/jun/ama-resolution-obesity.pdf.
Likewise, the World Health Organization concluded “obesity should be
considered a disease in its own right.” World Health Org., Obesity and
Overweight       (2003),      http://www.who.int/dietphysicalactivity/me-
dia/en/gsfs_obesity.pdf. And the National Institutes of Health said “[o]be-
sity is a complex, multifactorial chronic disease.” Nat’l Insts. of Health,
Clinical Guidelines on the Identification, Evaluation, and Treatment of Over-
weight       and     Obesity        in      Adults,     at     xi     (1998),
https://www.nhlbi.nih.gov/files/docs/guidelines/ob_gdlns.pdf.
    7 For instance, the Internal Revenue Service decided an individual
could deduct costs of a weight-loss program as a medical care expense
because he had “a disease, obesity,” I.R.S. Rev. Rul. 2002-19, 2002 WL
484628 (Apr. 2, 2002), and the Social Security Administration recognized
obesity as “a complex, chronic disease characterized by excessive accumu-
16                                            Nos. 17-3508 & 18-2199

physical impairment within the definition of the ADA. This
argument is not persuasive. The ADA is an antidiscrimina-
tion—not a public health—statute, and Congress’s desires as
it relates to the ADA do not necessarily align with those of the
medical community. Moreover, amici’s argument proves too
much; if we agreed that obesity is itself a physiological disor-
der, then all obesity would be an ADA impairment. While
Richardson does not ask us to hold that all obese individu-
als—found to be as high as 39.8% of the American adult pop-
ulation8—automatically have an ADA impairment, adopting
amici’s position leads to this unavoidable, nonrealistic result.
   At bottom, Richardson does not present any evidence sug-
gesting an underlying physiological disorder or condition
caused his extreme obesity.9 Without such evidence, we can-
not call Richardson’s extreme obesity a physical impairment



lation of body fat.” SSR 00-3p, 2000 WL 33952015 (May 15, 2000). Addi-
tionally, in 2017, the Senate passed by unanimous consent a resolution in
support of “National Obesity Care Week,” recognizing “the disease of
obesity,” S. Res. 325, 115th Cong. (2017), and in 2018, the National Lieu-
tenant Governors Association passed a resolution which called obesity “a
chronic disease.” Nat’l Lieutenant Governors Ass’n, Resolution in Support
of the Treatment and Prevention of Obesity (June 29, 2018),
https://www.nlga.us/wp-content/uploads/2018-Resolution-in-Support-
of-the-Prevention-and-Treatment-of-Obesity-2.pdf.
     8 See U.S. Dep’t of Health & Human Servs., Prevalence of Obesity Among

Adults   and   Youth:   United   States,   2015–2016        (Oct.    2017),
https://www.cdc.gov/nchs/data/databriefs/db288.pdf.
     9True, Richardson’s pulmonologist submitted a declaration stating
Richardson’s hypertension and sleep apnea were “related to” his obesity.
However, there is nothing in the record suggesting Richardson’s hyper-
tension or sleep apnea caused his obesity.
Nos. 17-3508 & 18-2199                                                     17

within the meaning of the ADA and the EEOC regulation. See
Morriss, 817 F.3d at 1112; Watkins, 463 F.3d at 443.10
         2. Perceived Impairment
    Alternatively, Richardson argues that even if we hold ex-
treme obesity is not itself an impairment, he is still disabled
under the ADA because CTA perceived his obesity to be a
physical impairment. See 42 U.S.C. § 12102(3)(A). To succeed
on this claim, Richardson must show CTA took adverse action
against him based on the belief that his condition was an im-
pairment—as the ADA defines that term—not merely based
on knowledge of Richardson’s physical characteristic. See
Morriss, 817 F.3d at 1113 (“[A]s a threshold matter, [the em-
ployee] was required to show that [the employer] perceived
his obesity to be a condition that met the definition of ‘physi-
cal impairment.’”); Francis, 129 F.3d at 285 (“[T]he plaintiﬀ
must allege that the employer believed, however erroneously,


    10 Richardson also suggests the fact that he “suﬀered from extreme
obesity … alone is suﬃcient … to establish that he meets the definition of
‘disability’ under the ADA.” Cf. Watkins, 463 F.3d at 443–45 & n.1 (Gib-
bons, J., concurring) (opining that “[i]t is possible that morbid obesity is a
disorder that by its very nature has a physiological cause,” but agreeing
summary judgment was proper because the plaintiﬀ put forth no evidence
to that eﬀect); Cook v. State of R.I., Dep’t of Mental Health, Retardation, &
Hosps., 10 F.3d 17, 23 (1st Cir. 1993) (concluding a jury could find that
plaintiﬀ’s “morbid obesity” was a “physical impairment” because “she
presented expert testimony that morbid obesity is a physiological disorder
involving a dysfunction of both the metabolic system and the neurological
appetite-suppressing signal system, capable of causing adverse eﬀects
within the musculoskeletal, respiratory, and cardiovascular system”). We
need not decide whether, on a particular evidentiary showing, extreme
obesity alone can be considered a physiological condition because Rich-
ardson presented no such evidence.
18                                      Nos. 17-3508 & 18-2199

that the plaintiﬀ suﬀered from an ‘impairment’ that, if it truly
existed, would be covered under the [ADA] ….”). In other
words, Richardson must present suﬃcient evidence to permit
a reasonable jury to infer that CTA perceived his extreme obe-
sity was caused by an underlying physiological disorder or
condition.
     Richardson did not make this showing. To be sure, Rich-
ardson introduced evidence that CTA took adverse action
against him based on his excessive weight. For example, CTA
transferred Richardson to Area 605 because he exceeded the
weight specifications for CTA buses. Additionally, CTA re-
quired Richardson to take a special assessment because he
weighed over 400 pounds, not because of any violation of
CTA standard operating procedures. And in Stewart’s mem-
orandum to Swopes summarizing the results of the special as-
sessment, she highlighted safety concerns directly related to
Richardson’s weight: he could not perform hand-over-hand
turning, he cross-pedaled, he had diﬃculty getting in and out
of the driver’s seat, his body hung oﬀ the seat, his leg was
close to the door handle, and he exceeded the 400-pound max-
imum per CTA bus manufacturer requirements. But there is
no evidence Stewart, Swopes, or anyone else at CTA believed
Richardson’s excessive weight was caused by a physiological
disorder or condition. To the contrary, the evidence suggests
CTA perceived Richardson’s weight as a physical characteris-
tic that made it unsafe for him to drive. These facts do not per-
mit a finding that CTA regarded Richardson as disabled for
purposes of ADA liability. See Francis, 129 F.3d at 287 (no lia-
bility where plaintiﬀ “alleges only that [defendant] regarded
him as disabled because it disciplined him for failing to meet
a weight standard applied to all of its employees,” and not
Nos. 17-3508 & 18-2199                                       19

“because it perceived him as suﬀering from a physiological
weight-related disorder”).
    Richardson cites to the First Circuit’s opinion in Cook v.
State of Rhode Island, Department of Mental Health, Retardation,
& Hospitals, 10 F.3d 17 (1st Cir. 1993), and suggests that the
court held a jury could find an employer perceived an em-
ployee’s extreme obesity as a physical impairment merely be-
cause the employer “stated concerns about the plaintiﬀ’s abil-
ity to perform her job duties.” Richardson reads Cook too
broadly. In Cook, the court aﬃrmed a jury verdict in favor of
the plaintiﬀ under the identical “perceived disability” provi-
sion of the Rehabilitation Act. Id. at 23. The court explained
that a jury could have found the defendant treated the plain-
tiﬀ “as if she had a physical impairment” because the evi-
dence “show[ed] conclusively that [the defendant] treated
plaintiﬀ’s obesity as if it actually aﬀected her musculoskeletal
and cardiovascular systems.” Id. Critically, the court empha-
sized that the plaintiﬀ presented “expert testimony that mor-
bid obesity is a physiological disorder.” Id. Here, by contrast,
Richardson presented no such evidence. The district court
thus properly held that CTA could not have perceived Rich-
ardson as having a physical impairment within the ADA’s
definition.
   B. Costs
   “Unless a federal statute, [the Federal Rules of Civil Pro-
cedure], or a court order provides otherwise, costs—other
than attorney’s fees—should be allowed to the prevailing
party.” Fed. R. Civ. P. 54(d)(1). “There is a presumption that
the prevailing party will recover costs, and the losing party
bears the burden of an aﬃrmative showing that taxed costs
are not appropriate.” Beamon v. Marshall & Ilsley Tr. Co., 411
20                                       Nos. 17-3508 & 18-2199

F.3d 854, 864 (7th Cir. 2005). This presumption “is diﬃcult to
overcome” and therefore, “the district court’s discretion is
narrowly confined—the court must award costs unless it
states good reasons for denying them.” Weeks v. Samsung
Heavy Indus. Co., 126 F.3d 926, 945 (7th Cir. 1997). We reverse
a district court’s decision to award costs only after “a showing
of clear abuse of discretion.” Id.
    We have held that “it is ‘within the discretion of the district
court to consider a plaintiﬀ’s indigency’” when taxing costs
against him. Rivera v. City of Chicago, 469 F.3d 631, 634 (7th Cir.
2006) (quoting Badillo v. Cent. Steel & Wire Co., 717 F.2d 1160,
1165 (7th Cir. 1983)). To deny costs based on indigency, the
court must first “make a threshold factual finding that the los-
ing party is ‘incapable of paying the court-imposed costs at
this time or in the future.’” Id. at 635 (quoting McGill v. Faulk-
ner, 18 F.3d 456, 459 (7th Cir. 1994)). “The burden is on the
losing party to provide the district court with suﬃcient docu-
mentation to support such a finding.” Id. (internal quotation
marks and citation omitted).
    Richardson argues the district court abused its discretion
because it “completely failed to consider or address [his] ar-
guments and the evidence he submitted demonstrating his in-
ability to pay the costs awarded at this time or in the future.”
We disagree. To be sure, “district judges [must] provide at
least a modicum of explanation when entering an award of
costs.” Cengr v. Fusibond Piping Sys., Inc., 135 F.3d 445, 454 (7th
Cir. 1998). Here however, the court provided an explanation.
It made clear that CTA was entitled to costs as the prevailing
party, and it provided an accounting of how it calculated costs
at $2,067.26 (significantly less than CTA’s initial $7,333.56 re-
quest). True, the district court did not mention Richardson’s
Nos. 17-3508 & 18-2199                                      21

claim that he was indigent, but the indigence exception “is a
narrow one” and “is not a blanket excuse for paying costs.”
Rivera, 469 F.3d at 635–36. While we have held that a district
court abuses its discretion when it denies costs without expla-
nation on the basis of indigence, see id. at 636–37, Richardson
does not cite any case holding a district court abuses its dis-
cretion when it grants costs, with an explanation, but does not
explicitly consider the plaintiﬀ’s indigence. It was thus not
unreasonable for the district court to tax $2,067.26 in costs.
                       III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.